DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-18, 24-25 and 27-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Harrison et al. (US Patent 6,360,431 B1) teaches: “a power delivery system 10, comprising: a hardware processor 52; a mother board 28; a voltage regulator (VR) (see column 3, lines 4-10) that provides a voltage (see column 3, lines 4-10) for the hardware processor 52; an elastomer computer socket 50 that connects the mother board 28 to the hardware processor 52, the elastomer computer socket 50 comprising a plurality of power pins (see column 2, lines 29-37) wherein a first set of power pins (see column 2, lines 29-37) is connected to the hardware processor 52 by surface mount elements (see column 2, lines 21-28), and a second set of power pins (see column 2, lines 29-37) is not connected to the hardware processor 52 by surface mount elements (see column 2, lines 21-28), and wherein the second set of power pins (see column 2, lines 29-37) is directly connected to the VR (see column 3, lines 4-10) for power; a plurality of electrical power delivery paths (along Z) within the socket 50, each of the plurality of power delivery paths (along Z) configured to deliver power from the second set of power pins (see column 2, lines 29-37) to the first set of power pins (see column 2, lines 29-37) for power delivery to the hardware processor 52; and an alignment frame (along 24 and 18) that aligns the hardware processor 52, the plurality of power pins (see column 2, lines 29-37), and the mother board 28".
However, Harrison fails to provide, teach or suggest: each of the plurality of power pins comprising an elastomer column, and the alignment frame comprises walls that are configured to hold the socket to align the surface mount elements and the elastomer columns to the mother board.
Claims 3-13 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 14, Harrison et al. (US Patent 6,360,431 B1) teaches: “a power delivery system 10, comprising: a hardware processor 52; a mother board 28; a voltage regulator (VR) (see column 3, lines 4-10) that provides a voltage (see column 3, lines 4-10) for the hardware processor 52; an elastomer computer socket 50 that connects the mother board 28 to the hardware processor 52, the elastomer computer socket 50 comprising: a plurality of power pins (see column 2, lines 29-37) wherein a first set of power pins (see column 2, lines 29-37) is connected to the hardware processor 52 by surface mount elements (see column 2, lines 21-28), and a second set of power pins (see column 2, lines 29-37) is not connected to the hardware processor 52 by surface mount elements (see column 2, lines 21-28), and wherein the second set of power pins (see column 2, lines 29-37) is directly connected to the VR (see column 3, lines 4-10) for power; and the bottom side is connected to a power plane (along 20) is configured to deliver power directly to the first set of power pins (see column 2, lines 29-37) for delivery to the hardware processor 52; a plurality of electrical power delivery paths (along Z) within the socket 50, each of the plurality of power delivery paths (along Z) configured to deliver power from the second set of power pins (see column 2, lines 29-37) to the first set of power pins (see column 2, lines 29-37) for power delivery to the hardware processor 52; an alignment frame (along 24 and 18) that aligns the hardware processor 52, the plurality of power pins (see column 2, lines 29-37), and the mother board 28".
However, Harrison fails to provide, teach or suggest: and a plurality of elastomer columns, each of the plurality of elastomer columns having a top side and a bottom side, wherein: the top side is connected to a pad that connects the surface mount elements to the top side of the elastomer column.
Claims 15-18 and 24-25 are dependent on claim 14 and are therefore allowable for the same reasons.  
As per claim 27, Harrison et al. (US Patent 6,360,431 B1) teaches: “a computer processor (see column 1, lines 10-12), comprising: one or more processor cores; memory (see column 1, lines 15-18); a memory controller (see column 1, lines 15-18); and a power delivery system 10, wherein the power delivery system 10 comprises: a mother board 28; a voltage regulator (VR) (see column 3, lines 4-10) that provides a voltage (see column 3, lines 4-10) for the computer processor (see column 1, lines 10-12); an elastomer computer socket 50 that connects the mother board 28 to the computer processor (see column 1, lines 10-12), the elastomer computer socket 50 comprising a plurality of power pins (see column 2, lines 29-37) wherein a first set of power pins (see column 2, lines 29-37) is connected to the computer processor (see column 1, lines 10-12) by surface mount elements (see column 2, lines 21-28), and a second set of power pins (see column 2, lines 29-37) is not connected to the computer processor (see column 1, lines 10-12) by surface mount elements (see column 2, lines 21-28), and wherein the second set of power pins (see column 2, lines 29-37) is directly connected to the VR (see column 3, lines 4-10) for power; a plurality of electrical power delivery paths (along Z) within the socket 50, each of the plurality of power delivery paths (along Z) configured to deliver power from the second set of power pins (see column 2, lines 29-37) to the first set of power pins (see column 2, lines 29-37) for power delivery to the computer processor (see column 1, lines 10-12); and an alignment frame (along 24 and 18) that aligns the computer processor (see column 1, lines 10-12), the plurality of power pins (see column 2, lines 29-37), and the mother board 28".
However, Harrison fails to provide, teach or suggest: the plurality of power pins comprising an elastomer column, and the alignment frame comprises walls that are configured to hold the socket to align the surface mount elements and the elastomer columns to the mother board.
Claims 28-30 are dependent on claim 27 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831  
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831